Citation Nr: 1542848	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-06 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for status post vasectomy with persistent pain syndrome.

2.  Entitlement to a compensable evaluation for status post right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to June 1994, January 1995 to January 1999, October 2002 to September 2003 and from November 2003 to July 2004.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran originally appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), the RO has granted service connection for PTSD in December 2014.  Therefore, this issue is not before the Board.

In July 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

A notice of disagreement was filed in April 2015 for the issues of entitlement to service connection for sleep apnea and skin condition.  No statement of the case has been issued, however, the RO has acknowledged receipt of this notice of disagreement and further action is pending. In June 2015 the RO notified the Veteran the notice of disagreement had been received and informed him that further development action might be taken and that a statement of the case would issue if the claims could not be granted.  As the RO has acknowledged receipt of the notices of disagreement and the electronic record indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the notice of disagreement has been recognized and additional action is pending at the RO, Manlincon is not applicable at this time.

The Veteran filed a claim for service connection for hydrocele in January 2010.  As it does not appear that this claim has been adjudicated, it is referred to the agency of original jurisdiction for the appropriate consideration.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Veteran was provided the most recent VA examination for status post right inguinal herniorrhaphy and status post vasectomy with persistent pain syndrome.  The Board finds that the Veteran's disabilities were not properly evaluated during the December 2009 VA examination.  As VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the December 2009 examiner found that the Veteran had no current hernia but acknowledged his reports of pain upon exertion, stretching and running.  The Veteran testified at the July 2015 hearing that he had a scar due to hernia surgeries that is tender.  The December 2009 examiner did not provide any information about whether the Veteran had a residual scar from hernia surgeries.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination.  

As to the disability of status post vasectomy with persistent pain syndrome, the Veteran testified that he has difficulties in maintaining an erection due to this disability and that his physician has agreed that this is to be expected with this type of disability.  The Veteran did not report this symptom to the December 2009 examiner.  Also, at the time of the December 2009 examination, the Veteran reported that he was taking medications but was uncertain of what kind of medication.  The evidence shows that he is taking tramadol and carbamazepine for his service-connected status post vasectomy with persistent pain syndrome.  For these reasons, the Board finds that a new VA examination is necessary to properly assess all of the symptoms related to the Veteran's disability of status post vasectomy with persistent pain syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2.  After obtaining updated VA treatment records, schedule the Veteran for VA examination to determine the current severity of his service-connected status post right inguinal herniorrhaphy.  The electronic claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  A complete clinical evaluation with any necessary testing must be conducted. 

The examiner should specifically state whether the Veteran has a hernia and, if so, whether it is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  

Any scar from a hernia surgery should be noted and evaluated.  

3.  After obtaining updated VA treatment records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected status post vasectomy with persistent pain syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file and to comment on the manifestations and severity of the Veteran's service-connected status post vasectomy with persistent pain syndrome.  

The examiner's attention is directed to the Veteran's contentions that he has difficulties maintaining an erection due to residuals of status post vasectomy with persistent pain syndrome.  He also reports taking tramadol and carbamazepine for pain.

4. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






